                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                    )
                                             )        Case No. 1:19-cr-146
 v.                                          )
                                             )        Dist. Judge Harry S. Mattice
 KARIM SADRUDDIN                             )
                                             )        Mag. Judge Christopher H. Steger


                                          ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation [Doc. 28]

recommending that the Court: (1) accept Defendant’s guilty plea to Counts One, Two and Three

of the three count Information; (2) adjudicate Defendant guilty of two counts of wire fraud in

violation of 18 U.S.C. § 1343; (3) adjudicate Defendant guilty of one count of conspiracy to

commit money laundering in violation of 18 U.S.C. §§ 1956(h) and 1957; and (4) order that

Defendant remain out of custody subject to the Order Setting Conditions of Release [Doc. 13]

pending further order of this Court. Neither party filed a timely objection to the report and

recommendation. After reviewing the record, the Court agrees with Magistrate Judge Steger’s

report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation [Doc. 28] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

       1. Defendant’s plea of guilty to Counts One, Two and Three of the three count

           Information is ACCEPTED;

       2. Defendant is hereby ADJUDGED guilty of two counts of wire fraud in violation of 18

           U.S.C. § 1343;
  3. Defendant is hereby ADJUDGED guilty of one count of conspiracy to commit money

     laundering in violation of 18 U.S.C. §§ 1956(h) and 1957;

  4. Defendant's sentencing hearing shall take place on March 27, 2020, at 2:00 p.m.

     before the District Judge; and

  5. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions

     of Release [Doc. 13] pending further order of this Court.

SO ORDERED.


                                       __/s/ Harry S. Mattice, Jr._____
                                       HARRY S. MATTICE, JR
                                       UNITED STATES DISTRICT JUDGE




                                         2
